t c memo united_states tax_court steven eugene cobaugh petitioner v commissioner of internal revenue respondent docket no filed date steven eugene cobaugh pro_se john t lortie for respondent memorandum findings_of_fact and opinion marvel judge in notices of deficiency dated date respondent determined the following deficiencies and additions to tax with respect to petitioner’s federal income taxes additions to tax_deficiency year dollar_figure big_number big_number big_number big_number big_number sec_6651 dollar_figure big_number big_number big_number big_number big_number sec_6654 dollar_figure big_number big_number big_number big_number petitioner timely filed a petition seeking a redetermination of the deficiencies and additions to tax in an amendment to answer respondent asserts that petitioner is liable for the additions to tax under sec_6651 and as follows year additions to tax sec_6651 sec_6651 dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number to be determined to be determined to be determined respondent also asserts that petitioner is liable for the sec_6651 addition_to_tax for an additional deficiency for of dollar_figure and an additional sec_6654 addition_to_tax for of dollar_figure 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure some monetary amounts have been rounded to the nearest dollar 2in the amendment to answer respondent did not calculate the amounts of the sec_6651 addition_to_tax for because the time period necessary to support the assertion of the maximum penalty amount under sec_6651 had not yet been attained after concessions the issues for decision are whether petitioner is liable for the sec_6651 addition_to_tax for whether petitioner is liable for the sec_6651 addition_to_tax for and whether petitioner is liable for the sec_6654 addition_to_tax for findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the supplemental stipulation of facts are incorporated herein by this reference when the petition was filed petitioner resided in florida during the years at issue petitioner was an airline pilot for u s airways because of a medical disability petitioner no longer works for u s airways petitioner attended college for years but did not obtain a degree sometime before date a friend told petitioner about lee scott roberts roberts who was affiliated with american tax 3the parties have stipulated the amounts of the tax deficiencies for through the parties have also stipulated that the agreed tax deficiencies for and do not account for payments of dollar_figure and dollar_figure made on date and respectively and that the agreed tax deficiencies for and do not account for prepayment_credits of dollar_figure dollar_figure and dollar_figure made on date and respectively as a result of the stipulations including a concession that petitioner is liable for a reduced deficiency for each of the years the amount of any addition_to_tax will have to be recalculated in a rule proceeding any issues regarding the correct calculation of the additions to tax may be addressed therein consultants atc although petitioner testified that roberts was a certified_public_accountant c p a who worked in an office in tampa florida with a tax attorney petitioner never investigated roberts’s background or verified his c p a license in date petitioner telephoned roberts to discuss petitioner’s tax returns during the conversation roberts told petitioner that the federal government had jurisdiction only inside washington d c and the u s territories and that petitioner did not owe tax unless he was among other things a government employee on date petitioner signed an agreement engaging atc to provide tax_advice and return preparation for a fee in a meeting sometime after date roberts gave petitioner a bound compilation of documents titled associated tax consultants income_tax seminar the documents included among other things copies of parts of the u s constitution the internal_revenue_code a treasury publication and treasury regulations despite initial concerns about roberts’s advice petitioner did not seek a second opinion or consult his father a c p a about the advice petitioner did not consult his father because he knew that his father would have disagreed with roberts’s advice although roberts apparently prepared documents for petitioner that he claimed were returns petitioner did not introduce any credible_evidence to prove that proper returns for were prepared and filed by their respective due dates the only documentary_evidence that petitioner introduced regarding the preparation of returns was copies of unsigned form sec_1040nr-ez u s income_tax return for certain nonresident_aliens with no dependents for and showing only zeros on the income lines and claiming a refund of the full amount of his federal_income_tax withholding reported on his forms w-2 wage and tax statement the documents reported that petitioner was not a u s citizen and that he had no income on or around date roberts was indicted on nine counts of filing false income_tax refund claims petitioner first learned of roberts’s criminal prosecution from the internal_revenue_service irs and sometime in or someone from the irs interviewed petitioner regarding roberts on date a federal jury found roberts guilty on one count of conspiracy to file false claims and counts of filing false claims for income_tax refunds on or around date roberts was sentenced to months of imprisonment 4petitioner admitted at trial that the form sec_1040nr-ez contained false statements respondent prepared substitute returns for petitioner on date for on date for and on date for on date respondent sent petitioner notices of deficiency for on date petitioner petitioned this court alleging that the amounts of tax are incorrect the additions to tax5 and interest are in error and the periods of limitations for collection have expired for and in after petitioner filed his petition he filed federal_income_tax returns for that his father had prepared on date a trial was held in miami florida opinion i respondent’s burden of production under sec_7491 if a taxpayer assigns error to the commissioner’s determination that the taxpayer is liable for an addition_to_tax or penalty the commissioner has the burden under sec_7491 of producing evidence that the addition_to_tax or penalty applies see 118_tc_358 116_tc_438 in order to meet his burden of production the commissioner must come forward with sufficient evidence that it is appropriate to 5in his petition petitioner uses the term penalty to describe the additions to tax respondent determined impose the relevant addition_to_tax or penalty higbee v commissioner supra pincite however the commissioner is not required to introduce evidence regarding reasonable_cause substantial_authority or similar defenses id once the commissioner meets his initial burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect id pincite in the petition petitioner contested his liability for the additions to tax we conclude therefore that petitioner assigned error to the additions to tax see swain v commissioner supra pincite and that respondent has the burden under sec_7491 to produce evidence that it is appropriate to hold petitioner liable for the additions to tax 6the taxpayer ordinarily has the burden_of_proof regarding additions to tax under sec_6651 and sec_6654 rule a respondent has the burden_of_proof with respect to the additions to tax under sec_6651 for all years at issue and the increased addition_to_tax under sec_6654 for because he asserted them in his amended answer see rule a the parties stipulated the deficiencies and the certified transcripts which show irs preparation of a substitute return under sec_6020 for each of the years at issue the earliest dates on which petitioner filed documents that the irs processed as returns and the dates and amounts of relevant payments and credits for the years at issue we hold that the evidence described above is sufficient to satisfy respondent’s burden_of_proof with respect to the additions to tax under sec_6651 and the increased sec_6654 addition_to_tax for see bhattacharyya v commissioner tcmemo_2007_19 howard v commissioner tcmemo_2005_144 7because we decide that petitioner is liable for the additions to tax the amounts of the additions to tax will have continued ii sec_6651 addition_to_tax sec_6651 authorizes the imposition of an addition_to_tax for failure_to_file a timely federal_income_tax return unless it is shown that such a failure is due to reasonable_cause and not due to willful neglect see 469_us_241 a failure_to_file a timely return is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence but nevertheless was unable to file the return within the prescribed time see sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure_to_file or reckless indifference toward filing see united_states v boyle supra pincite respondent introduced into evidence certified copies of forms certificate of assessments payments and other specified matters with respect to petitioner’s taxable years showing that petitioner did not file timely federal_income_tax returns for the forms are sufficient to satisfy respondent’s burden of production under sec_7491 with respect to the additions to tax under sec_6651 petitioner however contends that roberts filed petitioner’s returns his testimony was not supported by any credible_evidence showing that returns satisfying the continued to be recalculated on the basis of the stipulated deficiencies requirements for a valid_return were prepared or filed the only documents petitioner introduced were unsigned copies of form 1040nr-ez for and although petitioner testified that he signed forms and returned them to roberts to file the record contains no evidence that petitioner or someone on his behalf actually filed before forms that qualified as returns for each of the years in addition even if we were to conclude that roberts sent the and form sec_1040nr-ez to respondent they were not valid returns for purposes of sec_6651 because they showed only zeros see 120_tc_163 the record does not support a finding that petitioner filed valid and timely returns for before to avoid the sec_6651 addition_to_tax petitioner must prove that his failure_to_file valid and timely returns was due to reasonable_cause and not due to willful neglect see sec_6651 rule a petitioner argues that his failure_to_file valid and timely returns was due to reasonable_cause and not due to willful neglect because he reasonably relied on professional advice that he did not have a tax_liability petitioner cites two cases united_states v boyle supra pincite and 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 in support of his argument in united_states v boyle supra pincite the supreme court held that a taxpayer may not avoid the sec_6651 addition_to_tax for reasonable_cause when the taxpayer relied on his adviser to file his tax_return the court stated that one does not have to be a tax expert to know that tax returns have fixed filing dates and that taxes must be paid when they are due id pincite the court suggested however that reliance on an adviser for a question of substantive law may constitute reasonable_cause id in freytag v commissioner supra pincite- we held that the taxpayers could not avoid the sec_6653 addition_to_tax for negligence by relying on the advice of their investment counselors where the taxpayers had to know that the investment was simply too good to be valid taxwise although those cases suggest that under certain circumstances a taxpayer may avoid additions to tax when a taxpayer relied on the erroneous advice of a competent professional adviser neither case supports petitioner’s position that his reliance on roberts’s advice constitutes reasonable_cause we have held that a mistaken belief that no tax was due is not sufficient to establish reasonable_cause absent reliance on a competent tax adviser or a good-faith effort to ascertain the filing_requirements see 38_tc_192 french v commissioner tcmemo_1991_196 petitioner did not prove that he reasonably relied on a professional tax adviser or that he made a good-faith effort to ascertain the filing_requirements petitioner offered no credible_evidence regarding roberts’s professional credentials if any and roberts’s advice to the extent reflected in the record consisted only of groundless and frivolous arguments the form sec_1040nr-ez that roberts allegedly prepared on petitioner’s behalf and that petitioner admitted he signed falsely stated that petitioner was not a u s citizen and had no income the false statements on the form sec_1040nr-ez should have alerted petitioner that roberts’s advice was faulty and that it was not reasonable to rely on it in addition petitioner did not make a good-faith effort to ascertain the validity of roberts’s advice despite having initial concerns about the truth of the advice petitioner did not investigate roberts’s background or consult another tax professional petitioner testified that he wanted to believe that roberts’s advice was valid and that he did not consult his father a c p a because he knew that if the advice were true his father wouldn’t have seen the truth in it even after learning of roberts’s criminal prosecution petitioner did nothing to investigate roberts’s credentials during roberts was indicted and convicted of filing false and fraudulent claims for income_tax refunds yet petitioner testified that he still allowed roberts to prepare his return petitioner’s failure to make a good-faith effort to verify roberts’s credentials or the legitimacy of his advice establishes that petitioner’s reliance on roberts was neither reasonable nor in good_faith we conclude therefore that petitioner did not establish that he had reasonable_cause for failing to timely file valid returns accordingly we sustain respondent’s determination that petitioner is liable for the sec_6651 addition to tax9 for each of the years at issue iii sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure to pay the amount of tax shown on a return the sec_6651 addition_to_tax applies only when an amount of tax is shown on a return cabirac v commissioner t c pincite petitioner did not file valid and timely returns however respondent prepared substitute returns under sec_6020 for those years a return made by the secretary under sec_6020 is treated as the return filed by the taxpayer for 8in view of our ruling regarding reasonable_cause we need not consider whether petitioner’s failure_to_file was due to willful neglect 9petitioner alleged in his petition that the periods of limitations have expired for and and that consequently respondent cannot collect deficiencies and additions to tax for those years sec_6501 provides that tax may be assessed at any time in the case of a failure_to_file a return because petitioner did not timely file valid returns for as he was required to do the periods of limitations on assessment had not expired when respondent issued the notices of deficiency see sec_6501 purposes of determining the amount of the sec_6651 addition_to_tax sec_6651 the commissioner’s burden of production for the sec_6651 addition_to_tax requires that the commissioner introduce evidence that a return showing the taxpayer’s tax_liability was filed for the year in question where the taxpayer did not file a valid_return the commissioner must introduce evidence that he prepared a substitute return satisfying the requirements under sec_6020 127_tc_200 affd 521_f3d_1289 10th cir respondent introduced into evidence substitute returns that satisfy the requirements of sec_6020 b and forms establishing that petitioner failed to pay the tax shown on the substitute returns thus the evidence is sufficient to satisfy respondent’s burden of production under sec_7491 petitioner argues as he did for the sec_6651 addition_to_tax that his failure to pay the tax shown on his 10in 91_tc_926 the court held that unsubscribed form sec_1040 u s individual_income_tax_return containing the taxpayer’s name address social_security_number and filing_status but no information regarding income or tax to which were attached subscribed revenue agent’s reports containing sufficient information from which to compute the taxpayer’s tax_liability qualified as returns under sec_6020 respondent introduced into evidence sec_6020 returns for consisting of form sec_1040 with subscribed forms income_tax examination changes and forms 886-a explanation of items for attached which provided sufficient information from which to compute petitioner’s tax_liabilities for returns was due to reasonable_cause and not due to willful neglect because he relied on professional advice that he did not have a tax_liability for the reasons stated above regarding the sec_6651 addition_to_tax we find that petitioner did not offer sufficient evidence of reasonable_cause for his failure to pay his federal_income_tax liabilities accordingly we sustain respondent’s determination that petitioner is liable for the additions to tax under sec_6651 iv sec_6654 addition_to_tax sec_6654 imposes an addition_to_tax on an individual taxpayer who underpays his estimated_tax unless a statutory exception applies the sec_6654 addition_to_tax is mandatory see sec_6654 e 91_tc_874 and sec_6654 does not contain a general exception for reasonable_cause or absence of willful neglect see wheeler v commissioner supra pincite none of the statutory exceptions under sec_6654 applies to satisfy his burden of production under sec_7491 respondent introduced evidence establishing that petitioner was required to file federal_income_tax returns for that petitioner did not file such returns that after taking into account income_tax withheld from petitioner’s salary petitioner did not make any other tax_payments for and that petitioner had filed a federal_income_tax return showing a federal_income_tax liability of dollar_figure this evidence is sufficient to satisfy respondent’s burden of production establishing that petitioner had required annual payments for payable in installments under sec_6654 and that petitioner underpaid his estimated_tax liabilities for see wheeler v commissioner supra petitioner offered no evidence that he made any payments with respect to his tax_liabilities other than the income_tax withheld from his salary consequently we sustain respondent’s determination that petitioner is liable for the additions to tax under sec_6654 for the years at issue we have considered the remaining arguments of both parties and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
